Examiner’s Comments
Instant office action is in response to communication filed 6/30/2022.
Applicants Amendments/Arguments towards previously filed Double Patenting Rejection has been considered and is persuasive therefore the previously filed Double Patenting Rejection has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-20 are allowed

Allowance
Applicant's arguments/amendments submitted on 6/30/2022 for application number 16/909814 have been considered and are persuasive in light of figures 1A through 3B.  Therefore the previously filed claim rejections have been withdrawn.  The record is clear therefore no reason for allowance is necessary.

According to MPEP 1302.14 (I): "In most cases, the examiner's actions and the applicant's replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492